UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1396



JOYCE S. KIMBLE,

                                              Plaintiff - Appellant,

          versus


MONTGOMERY COUNTY BOARD OF EDUCATION; MONT-
GOMERY COUNTY PUBLIC SCHOOLS; MONTGOMERY
COUNTY GOVERNMENT; JERRY WEAST, Doctor, Super-
intendent Montgomery County Public Schools;
PAUL VANCE, Doctor, Superintendent, District
of Columbia Public Schools; KATHERINE GUTTER-
MAN; ANN KAMENSTEIN; GARY LEVINE; ELIZABETH
ARONS, Doctor; RAY WHITE; FRED S. EVANS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-234-PJM)


Submitted:   May 17, 2001                     Decided:   May 23, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joyce S. Kimble, Appellant Pro Se. Linda B. Thall, Senior Assis-
tant County Attorney, Patricia Prestigiacomo Via, Assistant County
Attorney, Joanne Robertson, COUNTY ATTORNEY’S OFFICE, Rockville,
Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Joyce S. Kimble appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Kimble v. Montgomery County Bd. of Educ.,

No. CA-00-234-PJM (D. Md. Mar. 14, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2